Citation Nr: 0319676	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a chronic 
respiratory disability, to include a claim of service 
connection for a respiratory disability due to undiagnosed 
illness. 

3.  Entitlement to service connection for a low back 
disability, to include a claim of service connection for a 
low back disability due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967 and was discharged under conditions other than 
honorable.  Subsequently, he was granted a clemency discharge 
pursuant to a pardon by Presidential Proclamation No. 4313 on 
September 16, 1974.  However, a VA administrative decision 
dated August 1983 determined that his character of service 
from January 1963 to January 1967 was a bar against his 
eligibility to receive VA benefits for this period of active 
duty.

Thereafter, the records show that the veteran served 
honorably on active duty from September 1990 to July 1991.  
During this second period of active duty he served in 
Southwest Asia in support of Operations Desert Shield/Desert 
Storm from October 1990 to March 1991.  The current claims on 
appeal relate back to this second period of honorable 
military service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder, a chronic respiratory 
disability claimed as due to undiagnosed illness and a low 
back disability claimed as due to undiagnosed illness.  

We note that in April 2002 the Board obtained evidence 
pertinent to the veteran's claims, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)) which was then in 
effect.  However, during the course of this appeal there was 
a significant change in the law.  In the recently decided 
case of Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(hereinafter "the Court") determined that regulation 38 
C.F.R. § 19.9(a)(2) was invalid because it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (i.e., the RO) 
for initial consideration of the evidence and without having 
to obtain the appellant's waiver, contrary to controlling 
statutes.  In late May 2003 the veteran, via his 
representative, submitted a waiver of first review by the 
agency of original jurisdiction of the evidence obtained by 
the Board.  We are therefore able to proceed with appellate 
review of the veteran's claims.

The issues of entitlement to service connection for a chronic 
respiratory disability and a low back disability (to include 
disability due to undiagnosed illness) will be addressed in 
the remand portion of this decision.


FINDINGS OF FACT

Major depression without psychotic features had its onset 
during active service.


CONCLUSION OF LAW

A chronic psychiatric disability, shown as major depression 
without psychotic features, was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for an acquired psychiatric 
disorder.

We acknowledge at the outset that VA has a duty to notify and 
assist the veteran with his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  VA also has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  With respect to the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, because this claim is being granted in full, the 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 have been fully satisfied.

The veteran's service medical records for his honorable 
period of military service show that he was psychiatrically 
normal on enlistment examination into the Tennessee Army 
National Guard in 1985.  His National Guard unit was 
activated for service in support of Operations Desert 
Shield/Desert Storm in September 1990 and deployed to the 
Southwest Asia Theater of Operations from October 1990 to 
March 1991.  

According to the veteran's oral testimony before an RO 
hearing officer in March 2000 he did not have any prior 
history of psychiatric problems before his Persian Gulf 
service.  He reported that he had been psychiatrically 
hospitalized during service in Saudi Arabia and had been 
prescribed psychotropic medication.

The veteran's service medical records which pertain to his 
period of service from September 1990 to July 1991 are 
extremely scant despite efforts conducted by VA to obtain 
them.  However, those few records which have been obtained 
and associated with the claims file include a single hospital 
admission record dated February 1991 from the Northern Area 
Armed Forces Hospital of the Ministry of Defence and Aviation 
of the Kingdom of Saudi Arabia.  This report, written 
bilingually in English and Arabic, shows that the veteran had 
been admitted for treatment of a diagnosis of depression.  

In a lay witness letter dated October 1995. Mr. T.D.P. 
reported that he served with the veteran in Saudi Arabia 
during the Gulf War and that the veteran had been 
psychiatrically hospitalized for a period of one week 
sometime during January or February 1991 and was prescribed 
psychotropic medication (Xanax) for his symptoms.  Mr. T.D.P. 
indicated that after his hospitalization the veteran was 
allowed to be released from active duty early, in March 1991, 
whereas Mr. T.D.P. and the other men in the veteran's unit 
were not sent home until June 1991.

Post-service private and VA medical records show that, from 
June 1994 to the present, the veteran received treatment for 
diagnoses which included post-traumatic stress disorder 
(PTSD), major depression without psychotic features, 
generalized anxiety disorder and panic disorder with 
secondary diagnoses of history of alcohol and benzodiazepam 
abuse.  Some records, particularly VA examination reports 
dated in 1997, show that the veteran did not have a diagnoses 
of PTSD.  However, recent medical reports show that he 
continued to receive counseling and pharmacotherapy for major 
depression and PTSD.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The veteran asserts that he was exposed to traumatic 
stressors during his service in the Southwest Asia Theater of 
Operations during Operation Desert Storm which resulted in 
his current diagnosis of PTSD.  Although his primary 
contention is that service connection for PTSD is warranted 
we find that the evidence more strongly indicates that a 
chronic depressive disorder was first manifested during his 
period of active service in the Persian Gulf.  Specifically, 
his psychiatric hospitalization report dated February 1991 
shows a diagnosis of depression and his service records show 
that his tour of service in Southwest Asia ended in March 
1991, corroborating the factual assertions presented in the 
statement of his witness, Mr. T.D.P.  There is ample evidence 
showing continuity of treatment for an ongoing psychiatric 
disability alternately diagnosed as major depression, anxiety 
and PTSD following his treatment for depression in service in 
February 1991, thereby establishing chronicity of his 
psychiatric problems.  We find that the evidence is in 
relative equipoise regarding whether or not a chronic 
depressive disorder was first manifested during the veteran's 
period of active service from September 1990 to July 1991.  
Therefore, resolving all doubt in his favor, we find that 
service connection is warranted for major depression without 
psychotic features on a direct basis.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

We have determined that major depression without psychotic 
features is the diagnosis which best represents the veteran's 
current psychiatric diagnosis.  We base our determination not 
upon our own medical judgment but rather on our review of the 
medical evidence associated with the claim, which indicates 
that major depression is the least controverted of the many 
Axis I diagnoses presented in his file and is an ongoing 
diagnosis which continues to appear in his medical history.  
(See Colvin v. Derwinski, 1 Vet. App. 171 (1991): the Board 
is required to consider only independent medical evidence to 
support findings rather than provide its own medical judgment 
in the guise of a Board opinion.).

ORDER

Service connection for major depression without psychotic 
features is granted.

REMAND

With respect to the veteran's claims of entitlement to 
service connection for a chronic respiratory disability and a 
low back disability (to include disability due to undiagnosed 
illness) we note that during the course of this appeal 
correspondence was received by VA from the veteran in April 
2003 in which he reported that he had failed to appear for 
his scheduled VA medical examinations pertaining to these 
claims because the notification of these examinations were 
sent to the address of his former spouse and she failed to 
forward him the notification until it was too late for him to 
keep these medical appointments.  He therefore requested that 
his missed examinations be rescheduled.  In view of this 
correspondence explaining the reasons surrounding his failure 
to appear for the VA examinations initially scheduled, we 
will honor the veteran's request.  The case will be remanded 
for medical examinations to determine the diagnoses of his 
current claimed disabilities and the nature of each 
diagnosis' relationship with the period of military service 
for which he is eligible to receive VA compensation benefits.  
(See Charles v. Principi, 16 Vet. App. 370 (2002).)

In view of the foregoing discussion, the case is remanded to 
the RO for the following developments:

1.  The veteran must be scheduled for a 
VA examination to determine his current 
diagnoses as they pertain to his 
respiratory system.  The veteran's 
claims file with his pertinent medical 
history should be made available for the 
examiner's review prior to performing 
the examination.  The examiner should 
provide an opinion as to whether it is 
at likely as it is not that the 
diagnoses obtained had their onset 
during the veteran's period of active 
duty or is otherwise the result of 
active service.  If no diagnosis is 
obtained,  the examiner should provide 
an opinion as to whether it is at likely 
as it is not that the disability 
affecting the veteran's respiratory 
system is due to undiagnosed illness.  
To the extent possible, the medical 
examiner should provide a detailed 
rationale for his opinion. 

2.  The veteran must be scheduled for a 
VA examination to determine his current 
diagnoses as they pertain to the 
musculoskeletal and neurological system 
in the region of his lumbosacral spine.  
The veteran's claims file with his 
pertinent medical history should be made 
available for review by the examiner.  
The examiner should provide an opinion 
as to whether it is at likely as it is 
not that the diagnoses obtained had 
their onset during the veteran's period 
of active duty or is otherwise the 
result of active service.  If no 
diagnosis is obtained the examiner 
should provide an opinion as to whether 
it is at least as likely as it is not 
that the disability affecting the 
veteran's lumbosacral region is due to 
undiagnosed illness.  To the extent 
possible, the medical examiner should 
provide a detailed rationale for his 
opinion.

3.  Full and complete compliance with 
the notice and duty-to-assist provisions 
of the VCAA must be ensured.  After 
obtaining any evidence identified by the 
veteran or allowing him an appropriate 
response period, the the issues of 
entitlement to service connection for a 
chronic respiratory disability and a low 
back disability (to include disability 
due to undiagnosed illness) must be re-
adjudicated.
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations.  Allow an 
opportunity for the veteran and his 
representative to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.


	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



